DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 08 August 2022 is acknowledged.  The traversal is on the ground(s) that examination without election would not present an undue search burden.  This is not found persuasive because the Examiner has shown that there would be a serious search and/or examination burden by showing the inventions having acquired a separate status in the art in view of their different classification.  The inventions also require a different field of search—e.g., a proper search for the device, the stretchable display substrate, would not include a search in areas of manufacturing the device, which would be required for the method for preparing a stretchable display substrate.  Thus, there would be a serious search and/or examination burden on the Examiner if restriction is not required because for a proper search, the Examiner would have to employ different search strategies or search queries for the inventions. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08 August 2022.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites a value of n being in a range from 1 to 10.  Since the claim require a plurality of first grooves, the value of n cannot be 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun (US 2021/0257416).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding independent claim 1, Sun teaches a display substrate comprising a plurality of island areas (Fig. 3B, Element 1) arranged in an array, and a bridge area (Fig. 3B) for connecting adjacent island areas (1), each of the plurality of island areas (1) comprising a display region (Fig. 5B, Element 10) and a non-display region (Fig. 5B, Element 11) surrounding the display region (10), wherein the non-display region (11) is provided with a first groove (Fig. 5B, Element 103A) arranged around the display region (10), an organic light emitting pattern (Fig. 5B, Element 1043) arranged in the first groove (103A), and an encapsulation pattern (Fig. 5B, Element 106) arranged in the first groove (103A) and covering the organic light emitting pattern (1043) in the first groove (103A).
Regarding claim 2, Sun teaches a plurality of first grooves (103A), the plurality of first grooves (103A) distributed at intervals around the display region, and a size of an opening of each of the first grooves (103A) greater than or equal to a size of the organic light emitting pattern (1043) in the first groove (103A).
Regarding claim 3, Sun teaches each side of the island area (1) comprises n first grooves (103A) in a direction from the non-display region (11) to the display region (10), a value of n being in a range from 1 to 10 (Fig. 5B).
Regarding claim 5, Sun teaches the non-display region (11) provided with an annular groove (103A) arranged around the display region and located between the first groove (103A) and the display region (10), an organic light emitting pattern (1043) arranged in the annular groove (103A), and an encapsulation pattern (106) arranged in the annular groove (103A) and covering the organic light emitting pattern (1043) in the annular groove (103A).  Sun discloses that the plane shapes of the grooves (103A) may be circles, ovals, or irregular shapes (¶ [0064]).
Regarding claim 6, Sun teaches the display substrate comprising a planarization layer (Fig. 5B, Element 103), the annular groove (103A) arranged on the planarization layer (103), and a height of the planarization layer (103) from the annular groove (103A) to the display region (10) gradually increases by way of the trapezoidal shape of the groove (103A).
Regarding claim 7, Sun teaches the bridge area provided with a second groove (Fig. 5B, Element 1042A) arranged along an extending direction of the bridge area, an organic light emitting pattern (1043) arranged in the second groove (1042A), and an encapsulation pattern (Fig. 5B, Element 1045) arranged in the second groove (1042A) and covering the organic light emitting pattern (1043) in the second groove (1042A).
Regarding claim 8, Sun teaches a plurality of second grooves (1042A), the plurality of second grooves (1042A) distributed at intervals (Fig. 5B, Element 10500) along the extending direction of the bridge area, and a size of an opening of each of the plurality of second grooves (1042A) greater than or equal to a size of the organic light emitting pattern (1043) in the second groove (1042A).
Regarding claim 9, Sun teaches the second groove (1042A) as a strip-shaped groove, the strip-shaped groove formed by at least two convex structures (Fig. 5B, Element 1042) arranged in the bridge area, each of the at least two convex structures (1042) extends along an extending direction of the bridge area, and a width of an opening of the strip-shaped groove (1042A) greater than or equal to a width of the organic light emitting pattern (1043) in the second groove (1042A).
Regarding claim 11, Sun teaches the non-display region provided with an annular dam structure (Fig. 8B) arranged around the first groove.
Regarding claim 12, Sun teaches the encapsulation pattern made of encapsulation adhesive mixed with a desiccant (¶ [0115]).
Regarding claim 13, Sun teaches a display device (Fig. 5B, Element 100) comprising the display substrate of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being obvious over Sun (US 2021/0257416).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 4, Sun teaches the limitations of independent claim 1 discussed earlier.  Sun also teaches the first groove (103A) as a rectangular groove (Fig. 5C) but fails to exemplify a length a2, a width a1 and a height a3, wherein a value of a1 is in a range from 1.0µm to 50.0µm, a value of a2 is in a range from 1.0µm to 50.0µm, and a value of a3 is in a range from 1.0µm to 5.0µm.
Sun discloses that the dimensions of the groove (103A) may vary and there is no specific limit to the plane size of the groove (¶ [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide to the display substrate of Sun with the first groove satisfying the above conditions, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 10, Sun teaches the limitations of claim 9 discussed earlier.  Sun also teaches the first groove (103A) as a rectangular groove (Fig. 5C) but fails to exemplify each of the at least two convex structures as a cylindrical convex structure, and a value of a height c1 of the cylindrical convex structure being in a range from 1.0µm to 15.0µm, a value of a width c2 being in a range from 1.0µm to 40.0µm, and a value of a width c3 of the strip-shaped groove being in a range from 1.0µm to 50.0µm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide to the display substrate of Sun with the first groove satisfying the above conditions, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2021/0151715) teaches a display panel with active area surrounding a hole area.  Jang (US 2020/0168671) teaches a display device with groove area.  Jeon (US 2018/0174523) teaches a display device with island patterns and bridge patterns coupling adjacent island patterns.  Lee (US 2018/0108724) teaches an organic light emitting diode display device with bending portion.  Jinbo (US 2017/0271421) teaches a display device with suppressed mixture of colors between adjacent pixels.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        4 November 2022